DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.


Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
A method of rock typing comprising: 
obtaining, by a computer processor, mercury injection capillary pressure (MICP) data regarding a region of interest; 
determining, by the computer processor, a plurality of distributions from the MICP data; 
computing, by the computer processor, a distance matrix for the plurality of distributions using a statistical distance metric; 
generating, by the computer processor and using the distance matrix, a cluster tree of the plurality of distributions; 
adjusting, by the computer processor, the cluster tree based on a petrographic characteristic to produce an adjusted cluster tree; and 
determining pore structure types of the region of interest based on the adjusted cluster tree.

Claim 16 is copied below, with the limitations belonging to an abstract idea being underlined.
A non-transitory computer-readable medium including one or more sequences of instructions that when executed by at least one processor cause the at least one processor to:
obtain mercury injection capillary pressure (MICP) data regarding a region of interest;
determine a plurality of distributions from the MICP data;
compute a distance matrix for the plurality of distributions using a statistical distance metric;
generate a cluster tree of the plurality of distributions using the distance matrix;
adjust the cluster tree based on a petrographic characteristic to produce an adjusted cluster tree; and
determine pore structure types of the region of interest based on the adjusted cluster tree.

The limitations underlined can be considered to describe a mathematical concept, namely a series of calculations leading to one or more numerical results or answers, obtained by a sequence of mathematical operations on numbers. The lack of a specific equation in the claim merely points out that the claim would monopolize all possible appropriate equations for accomplishing this purpose in all possible systems. These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea.
In summary, the highlighted steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.
The additional elements in the claim have been left in normal font.  
The additional limitations in relation to the computer, computer processor, or computer program product/non-transitory computer readable medium does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see 
The additional limitations in relation to obtaining data, i.e. receiving data, equates to extrasolution data activity, i.e. data gathering (see MPEP 2106.05(g)).
The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.)  
The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological process.) In all of these respects, the claim fails to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above 
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claims 1 and 16 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.

Dependent claims 2-10 and 17-20 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional software limitations, and/or add insignificant extrasolution data activity, i.e. data gathering/receiving data or reporting of the results/outputting data (see MPEP 2106.05(g)). These do not help to integrate the claim into a practical application or make it significant more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself). 

Examiner Note: Claims 11 and 12-15 are patent eligible.  The limitations in relation to using a MICP measurement device to analyze a plurality of core samples from a region of interest ties the abstract limitations to a practical application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Theologou (US 20160124115) in view of Sfidari (Prediction of pore facies using GMDH-type neural networks: a case study from the South Pars gas field, Persian Gulf basin).

Regarding claim 1, Theologou discloses a method of rock typing (see Abstract) comprising: 
obtaining, by a computer processor, mercury injection capillary pressure (MICP) data regarding a region of interest (see paragraphs 0011 and 0012: computer receiving datasets, dataset comprises mercury injection capillary pressure data of a core sample from a subsurface reservoir, i.e. data regarding a region of interest); and 
determining, by the computer processor, a plurality of distributions from the MICP data (see Fig. 3 and paragraphs 0011); 
determining pore structure types of the region of interest (see Abstract and paragraphs 0008 and 0011). 


generating, by the computer processor and using the distance matrix, a cluster tree of the plurality of distributions; 
adjusting, by the computer processor, the cluster tree based on a petrographic characteristic to produce an adjusted cluster tree; and 
determining pore structure types of the region of interest based on the adjusted cluster tree.

	Sfidari discloses computing a distance matrix for the plurality of distributions using a statistical distance metric (see page 47 left column: computes a distance metric between datasets, i.e. distributions of rock data); 
generating, by using the distance matrix, a cluster tree of the plurality of distributions (see page 47 left column: constricting the cluster tree based on the data connection degree/distance metrics); 
adjusting the cluster tree based on a petrographic characteristic to produce an adjusted cluster tree (see page 47 left column last 2 paragraph, page 47 right column and page 48 right column: discusses selecting the optimum number of clusters with a suitable cutoff after constructing the dendrogram, i.e. cluster tree, optimum number of clusters based on extracted parameters within each pore facies, i.e. petrographic data); and 

It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Theologou with the teachings of Sfidari, i.e. using the discloses hierarchical clustering analysis to classify pore structures, for the advantageous benefit of accurately classify pore facies as the disclosed method provides an effective means for the classification of pore facies. Once modified, it would have been obvious to implement the method steps disclosed in Sfidari with the computer processor of Theologou, thus meeting the limitations of the claimed invention of wherein the recited steps are implement via the computer processor.  

Regarding claim 7, Theologou, previously modified by Sfidari, further discloses wherein the plurality of distributions are MICP curves (see Abstract, Fig. 3, and paragraphs 0008 and 0010: MICP curves).

Regarding claim 8, Theologou does not expressly disclose wherein the plurality of distributions are pore throat distributions. 

Sfidari discloses wherein the plurality of distributions are pore throat distributions (see Fig. 7 and page 46 right column: cluster curves of MICP data and pore throat size distributions).


Regarding claim 10, Theologou, previously modified by Sfidari, further discloses wherein the region of interest comprises a carbonate reservoir (see paragraphs 0017, 0055 and 0067 and claims 1 and 8: carbonate formation).

Regarding claim 11, Theologou, previously modified by Sfidari, further discloses selecting a plurality of core samples from the region of interest and acquiring the MICP data from the plurality of core samples using a MICP measurement device (see paragraphs 0011, 0012, and 0037).

Regarding claim 16, Theologou discloses a non-transitory computer-readable medium including one or more sequences of instructions that when executed by at least one processor cause the at least one processor (see paragraphs 0013) to:
obtain mercury injection capillary pressure (MICP) data regarding a region of interest (see paragraphs 0011 and 0012: computer receiving datasets, dataset comprises mercury injection capillary pressure data of a core sample from a subsurface reservoir, i.e. data regarding a region of interest);
determine a plurality of distributions from the MICP data (see Fig. 3 and paragraphs 0011);


Theologou does not expressly disclose wherein the instructions cause the processor to compute a distance matrix for the plurality of distributions using a statistical distance metric;
generate a cluster tree of the plurality of distributions using the distance matrix;
adjust the cluster tree based on a petrographic characteristic to produce an adjusted cluster tree; and
determine pore structure types of the region of interest based on the adjusted cluster tree.

Sfidari discloses an analysis method, wherein the method is configured to compute a distance matrix for the plurality of distributions using a statistical distance metric (see page 47 left column: computes a distance metric between datasets, i.e. distributions of rock data); 
generate a cluster tree of the plurality of distributions using the distance matrix (see page 47 left column: constricting the cluster tree based on the data connection degree/distance metrics); 
adjust the cluster tree based on a petrographic characteristic to produce an adjusted cluster tree (see page 47 left column last 2 paragraph, page 47 right column and page 48 right column: discusses selecting the optimum number of clusters with a suitable cutoff after constructing the dendrogram, i.e. cluster tree, optimum number of 
determine pore structure types of the region of interest based on the adjusted cluster tree (see Abstract, page 47 right column last paragraph, and page 58 Conclusion: pore facie determined using the previously discussed dendrogram tree).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Theologou with the teachings of Sfidari, i.e. using the discloses hierarchical clustering analysis to classify pore structures, for the advantageous benefit of accurately classify pore facies as the disclosed method provides an effective means for the classification of pore facies. Once modified, it would have been obvious to implement the method steps disclosed in Sfidari with the computer processor of Theologou, thus meeting the limitations of the claimed invention of wherein the recited steps are implement via the computer processor.  

Claims 2-5 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Theologou (US 20160124115) in view of Sfidari (Prediction of pore facies using GMDH-type neural networks: a case study from the South Pars gas field, Persian Gulf basin) and Billard (Clustering in Contemporary Mixed-valued Data).

Regarding claim 2, Theologou and Sfidari do not expressly disclose wherein the statistical distance metric is Wasserstein Distance.
	
	Billard discloses a clustering algorithm wherein the statistical distance metric is Wasserstein Distance (see page 796 first paragraph). 


Regarding claim 3, Theologou modified by Sfidari previously discussed the limitation of generating, by the computer processor and using the distance matrix, a cluster tree of the plurality of distributions in parent claim 1.

Theologou and Sfidari do not expressly disclose further generating the cluster tree by hierarchical agglomerative clustering.

Billard discloses generating clusters using a distance matrix and a hierarchical agglomerative clustering (see page 792 Introduction and page 796 Section 4 Clustering). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Theologou in view of Sfidari with the teachings of Billard, i.e. an agglomerative clustering method, for the advantageous benefit of using well-known agglomerative clustering method to categorize the data in question into clusters. Once modified, the modification would meet the limitation of generating clusters of the previously discussed tree using agglomerative clustering.

Regarding claim 4, Theologou does not expressly disclose wherein the petrographic characteristic comprises a number of rock types represented in the region of interest.

	Sfidari discloses wherein the petrographic characteristic comprises a number of rock types represented in the region of interest (see Abstract, Figs 6, 7, page 51, and conclusion: dendrogram tree identifies the five pore facies of the study, i.e. petrographic characteristic data comprises five rock types represented in the region of interest, i.e. a number of rock types represented in the region of interest).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Theologou in view of Billard with the teachings of Sfidari, i.e. including the number of rock types in the region of interest in the clustering algorithm, for the advantageous benefit of generating a cluster for each rock type of interest. 
 
Regarding claim 5, Theologou does not expressly disclose receiving the petrographic characteristic as input.

Sfidari discloses receiving the petrographic characteristic as input (see Abstract, Figs 6, 7, page 51, and conclusion: dendrogram tree identifies the five pore facies of the study, i.e. petrographic characteristic data comprises five rock types represented in the region of interest, i.e. a number of rock types represented in the region of interest; see paragraphs 0011 and 0012: computer receiving datasets, dataset comprises mercury 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Theologou in view of Billard with the teachings of Sfidari, i.e. including the number of rock types in the region of interest in the clustering algorithm, for the advantageous benefit of generating a cluster for each rock type of interest. 

Regarding claim 17, Theologou and Sfidari do not expressly disclose wherein the at least one processor computes the distance matrix for the plurality of distributions using Wasserstein Distance as the statistical distance metric.

	Billard discloses a clustering algorithm wherein the statistical distance metric used to compute distance values is accomplished using Wasserstein Distance as the statistical distance metric (see page 796 first paragraph). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Theologou in view of Sfidari with the teachings of Billard, i.e. using the Wasserstein distance as a distance metric, for the advantageous benefit of using a well-known, conventional, and suitable distance metric for computing the required distance values. Once modified, i.e. using a Wasserstein Distance as the statistical distance metric, the modification would result in wherein the previously discussed processor computed distance matrix of Theologou in view of Sfidari is done using a Wasserstein Distance as the statistical distance metric. 

Regarding claim 18, Theologou modified by Sfidari previously discussed the limitation of wherein the at least one processor generates the cluster tree of the plurality of distributions using the distance matrix in parent claim 16. 

Theologou and Sfidari do not expressly disclose generating the cluster tree of the plurality of distributions using the distance matrix and hierarchical agglomerative clustering.

Billard discloses generating the cluster tree of the plurality of distributions using a distance matrix and hierarchical agglomerative clustering (see page 792 Introduction and page 796 Section 4 Clustering). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Theologou in view of Sfidari with the teachings of Billard, i.e. an agglomerative clustering method, for the advantageous benefit of using well-known agglomerative clustering method to categorize the data in question into clusters. Once modified, the modification would meet the limitation of generating clusters of the previously discussed tree using agglomerative clustering.

Regarding claim 19, Theologou does not expressly disclose wherein the at least one processor receives a number of rock types represented in the region of interest as the petrographic characteristic.


It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Theologou in view of Billard with the teachings of Sfidari, i.e. including the number of rock types in the region of interest in the clustering algorithm, for the advantageous benefit of generating a cluster for each rock type of interest. Once modified, it would have been obvious to have the computer processor that implement the method to receive the claimed petrographic character so it could implement the method. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Theologou (US 20160124115) in view of Sfidari (Prediction of pore facies using GMDH-type neural networks: a case study from the South Pars gas field, Persian Gulf basin), Billard (Clustering in Contemporary Mixed-valued Data), and Bize-Forest (CARBONATE RESERVOIR ROCK TYPING AND THE LINK BETWEEN ROUTINE CORE ANALYSIS AND SPECIAL CORE ANALYSIS).

Regarding claim 6, Theologou, Sfidari, and Billard do not expressly disclose wherein adjusting, by the computer processor, the cluster tree based on the petrographic characteristic to produce the adjusted cluster tree comprises partitioning the cluster tree to produce a number of clusters that matches the number of rock types.

	Bize-Forest discloses partitioning the cluster tree to produce a number of clusters that matches the number of rock types (see Fig. 1 and page 2: tree is partitioned into five sectors representing the five clusters, i.e. the number of cluster matches the number of rock types). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Theologou in view of Sfidari and Billard with the teachings of Bize-Forest, i.e. partitioning the clusters to match the number of rock types, for the advantageous benefit of generating an organized cluster tree that visually separates the identifiable rock types. Once modified, it would have been obvious to have the computer processor implement the claimed limitation. 

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Theologou (US 20160124115) in view of Sfidari (Prediction of pore facies using GMDH-type neural networks: a case study from the South Pars gas field, Persian Gulf basin) and Wang (Improved pore structure prediction based on MICP with a data mining and machine learning system approach in Mesozoic strata of Gaoqing field, Jiyang depression).

Regarding claim 9, Theologou and Sfidari do not expressly disclose outputting, by the computer processor, the adjusted cluster tree to a well-log-based rock typing.

Wang discloses utilizing, i.e. outputting, the adjusted cluster tree to a well-log-based rock typing (see Table 8, Table 11 and pages 386 and 390 Conclusion: discusses comparing the results of the identified pore types using the decision tree method to other methods, uses the tree classification method in a process, i.e. outputting as defined by the specification as the specification recites that the well-log-based rock typing process, the disclosed comparison falls under the scope of a well-log-based rock typing process). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Theologou in view of Sfidari with the teachings of Wang, i.e. using the culturing tree modeling method in a subsequent compassion process, i.e. well-log-based rock typing process, for the advantageous benefit of verifying its accuracy. Once modified, it would have been obvious for the computer to output/utilize the determined clustering tree to implement the disclosed comparison algorithm. 

Regarding claim 20, Theologou and Sfidari do not expressly disclose wherein the at least one computer processor outputting the adjusted tree to a well-log-based rock typing. 

Wang discloses utilizing, i.e. outputting, the determined cluster tree to a well-log-based rock typing (see Table 8, Table 11 and pages 386 and 390 Conclusion: 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Theologou in view of Sfidari with the teachings of Wang, i.e. using the culturing tree modeling method in a subsequent compassion process, i.e. well-log-based rock typing process, for the advantageous benefit of verifying its accuracy. Once modified, it would have been obvious for the computer to output/utilize the determined clustering tree to implement the disclosed comparison algorithm.  

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Theologou (US 20160124115) in view of Sfidari (Prediction of pore facies using GMDH-type neural networks: a case study from the South Pars gas field, Persian Gulf basin), Billard (Clustering in Contemporary Mixed-valued Data), and Wang (Improved pore structure prediction based on MICP with a data mining and machine learning system approach in Mesozoic strata of Gaoqing field, Jiyang depression).

Regarding claim 12, Theologou discloses a method of rock typing (see Abstract) comprising:
selecting a plurality of core samples from a region of interest (see paragraphs 0011 and 0012: computer receiving datasets, dataset comprises mercury injection 
acquiring mercury injection capillary pressure (MICP) data from MICP testing of the plurality of core samples (see paragraphs 0011 and 0012: computer receiving datasets, dataset comprises mercury injection capillary pressure data of a core sample, i.e. selected core samples, from a subsurface reservoir, i.e. data regarding a region of interest); 
obtaining a plurality of mercury saturation as a function of mercury injection pressure curves (MICP curves) from the MICP data (see Fig. 3 and paragraphs 0011). 

Theologou does not expressly disclose computing a distance matrix for the MICP curves using Wasserstein distance as a distance metric; 
generating a cluster tree of the MICP curves; 
extracting a number k of clusters from the cluster tree based on a number of rock types represented in the region of interest, wherein k > 1; and 
outputting the clusters to a well-log-based rock typing to classify pore structure types of the region of interest.

Sfidari discloses computing a distance matrix for the MICP curves using Wasserstein distance as a distance metric (see page 47 left column: computes a distance metric between datasets, i.e. distributions of rock data); 
generating a cluster tree of the MICP curves (see page 47 left column: constricting the cluster tree based on the data connection degree/distance metrics); and 

It would have been obvious to modify the invention of Theologou with the teachings of Sfidari, i.e. using the discloses hierarchical clustering analysis to classify pore structures, for the advantageous benefit of accurately classify pore facies as the disclosed method provides an effective means for the classification of pore facies. Once modified, it would have been obvious to implement the method steps disclosed in Sfidari with the computer processor of Theologou, thus meeting the limitations of the claimed invention of wherein the recited steps are implement via the computer processor.  

Theologou and Sfidari do not expressly disclose wherein the distance matric is a Wasserstein distance metric; and 
outputting the clusters to a well-log-based rock typing to classify pore structure types of the region of interest.
	
Billard discloses a clustering algorithm wherein the statistical distance metric used to compute distance values is a Wasserstein distance metric (see page 796 first paragraph). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Theologou in view of Sfidari with the teachings of Billard, i.e. using the Wasserstein distance as a distance metric, for the advantageous benefit of using a well-known, conventional, and suitable distance metric for computing the 

Theologou, Sfidari, and Billard do not expressly disclose outputting the clusters to a well-log-based rock typing to classify pore structure types of the region of interest.

Wang discloses utilizing, i.e. outputting, the determined cluster tree to a well-log-based rock typing (see Table 8, Table 11 and pages 386 and 390 Conclusion: discusses comparing the results of the identified pore types using the decision tree method to other methods, uses the tree classification method in a process, i.e. outputting as defined by the specification as the specification recites that the well-log-based rock typing process, the disclosed comparison falls under the scope of a well-log-based rock typing process). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Theologou in view of Sfidari and Billard with the teachings of Wang, i.e. using the culturing tree modeling method in a subsequent compassion process, i.e. well-log-based rock typing process, for the advantageous benefit of verifying its accuracy.  


Regarding claim 13, Theologou does not expressly disclose performing a petrographic analysis of the plurality of core samples to identify a number m of rock types represented in the region of interest, wherein the number k matches the number m. 

Sfidari discloses performing a petrographic analysis of the plurality of core samples to identify a number m of rock types of interest, wherein the number k matches the number m (see Figs. 7 and 8: generates 5 clusters of MICP curves corresponding to the 5 pore types in the study, i.e. the number of identified rock types represents the types of rock samples of interest, i.e. petrographic analysis of the rock types matches the number of clusters in the study of interest). 
It would have been obvious to modify the invention of Theologou with the teachings of Sfidari, i.e. using the discloses hierarchical clustering analysis to classify pore structures, for the advantageous benefit of accurately classify pore facies as the disclosed method provides an effective means for the classification of pore facies. Once modified it would have been obvious for the number of clusters to match the number of rock types in the region of interest for the advantageous benefit of identify/classifying the identified rock types in the region of interest. 

Regarding claim 14, Theologou modified by Sfidari previously discussed generating the cluster tree of the MICP curves in parent claim 12.



Billard discloses generating clusters by hierarchical agglomerative clustering (see page 792 Introduction and page 796 Section 4 Clustering). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Theologou in view of Sfidari and Wang with the teachings of Billard, i.e. an agglomerative clustering method, for the advantageous benefit of using well-known agglomerative clustering method to categorize the data in question into clusters. Once modified, the modification would meet the limitation of generating clusters of the previously discussed tree using agglomerative clustering.

Regarding claim 15, Theologou, previously modified by Sfidari, Billard, and Wang, further discloses a non-transitory computer-readable medium including one or more sequences of instructions that when executed by at least one processor to perform a method (see paragraphs 0013), i.e. method of claim 12 previously discussed in the rejection of claim 12.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Al Readean (US 20190368994) discloses Systems And Methods For Special Core Analysis Sample Selection And Assessment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865